J.P. Morgan Chase Bank, N.A. v Lanar Sys., Inc. (2014 NY Slip Op 05954)
J.P. Morgan Chase Bank, N.A. v Lanar Sys., Inc.
2014 NY Slip Op 05954
Decided on August 27, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 27, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentTHOMAS A. DICKERSON, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX, JJ.


2013-03851
 (Index No. 3222/10)

[*1]J.P. Morgan Chase Bank, N.A., respondent, 
vLanar Systems, Inc., et al., defendants, Joni Gambardella, appellant.
D'Agostino Law Office, P.C., Pleasantville, N.Y. (Joni Gambardella, pro se, of counsel), for appellant.
Buonamici & LaRaus, LLP, White Plains, N.Y. (A. Albert Buonamici of counsel), for respondent.
DECISION & ORDER
In an action to recover on revolving line of credit agreements and guaranties, the defendant Joni Gambardella appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Giacomo, J.), entered February 28, 2013, as granted that branch of the plaintiff's motion which was for summary judgment on so much of the complaint as sought, in effect, to recover the outstanding principal balance of $56,866.36 against her.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The plaintiff made a prima facie showing of its entitlement to judgment as a matter of law against the defendant Joni Gambardella by submitting proof of the existence of the underlying credit agreements, Gambardella's personal guaranties of the obligations under those agreements, and the other defendants' failure to make payment in accordance with the terms of the credit agreements (see JPMorgan Chase Bank, N.A. v Bauer, 92 AD3d 641, 641-642; JPMorgan Chase Bank v Gamut-Mitchell, Inc., 27 AD3d 622, 622-623). In opposition, Gambardella failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted that branch of the plaintiff's motion which was for summary judgment on so much of the complaint as sought, in effect, to recover the outstanding principal balance of $56,866.36 against Gambardella.
DICKERSON, J.P., LEVENTHAL, AUSTIN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court